Exhibit 10.2
 
 

RICE   Office of Technology Transfers 
 Nila BHAKUNI
 
Director

                                                                                                         
 
October 2, 2008


Mr. Stephen G. Squires
President and CEO
Solterra Renewable Technologies, Inc.
14220 E. Cavedale Road
Scotts date, AZ 85262


RE:  Amendment to the License Agreement between Solterra Renewable
    Technologies, Inc., and William Marsh Rice University
    (Agreement #OTT LA 09-1-001)


Dear Mr. Squires:


This letter confirms our understanding and agreement to amend that certain
license agreement dated August 20, 2008, between Solterra Renewable
Technologies, Inc. and William Marsh Rice University (“License Agreement”) as
follows:


Article 3.1(a) is amended in its entirety to read as follows:


(a)  
In partial consideration of the exclusive license granted herein, Licensee

shall pay to Rice , a non-refundable, non-creditable, license initiation fee of
US $40,000.00 (FORTY THOUSAND US DOLLARS) payable within five business days
after Solterra receives initial funding, and no later than November 4, 2008.


Company Diligence Milestone (b) in Exhibit B is amended in its entirety to read:


(b)  
Licensee shall acquire $5,000,000 (FIVE MILLION DOLLARS) in initial funding
according to the following plan:



(i)  
A first installment of $1,500,000 (ONE MILLION FIVE HUNDRED THOUSAND DOLLARS)
shall be received by November 4, 2008.

(ii)  
A second installment of $3,500,000 (THREE MILLION FIVE HUNDRED THOUSAND DOLLARS)
shall be received by June 30, 2009.



All other provisions of the License Agreement shall remain in full force and
effect.


Rice University*Office of Technology Transfer*MS 705
    6100 Main Street,, Houston, Texas 77005
Phone (713)348-6231 FAX(713)348-6289 E-Mail:bhakuni@rice.edu


 
1

--------------------------------------------------------------------------------

 


Please indicate your agreement to amend the License Agreement as set forth
above, effective October 2, 2008, by signing where indicated below and returning
a copy to my attention.


Sincerely,




Nita D. Bhakuni




Agreed and accepted:


­­_________________________
Stephen Squires
President and CEO
Solterra  Renewable Technologies Inc.


 
 
 
 
 
 
 

 
 
 
2